Order entered July 3, 2013




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-12-00735-CR
                                     No. 05-12-00736-CR

                                ZAKIR SHAIKH, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                    On Appeal from the Criminal District Court No. 3
                                  Dallas County, Texas
                    Trial Court Cause Nos. F11-00307-J & F11-00479-J

                                          ORDER
       Before the Court is the District Clerk’s June 27, 2012 request for an extension of time to

file a Second Supplemental Clerk’s Record containing a detailed itemization of the costs

assessed in these cases that complies with articles 103.001 and 103.006 of the Texas Code of

Criminal Procedure. We GRANT the request. The District Court is ORDERED to file the

Second Supplemental Clerk’s Record by July 12, 2013.


                                                     /s/   MICHAEL J. O'NEILL
                                                           PRESIDING JUSTICE